Citation Nr: 0113340	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  94-41 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  He died in April 
1993, and the appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1994 rating decision by the Newark, New Jersey RO 
which denied service connection for the cause of the 
veteran's death.  Personal hearings before an RO hearing 
officer at the Newark, New Jersey RO were held in January 
1995 and October 1996.  In May 2000, a hearing was held 
before a traveling member of the Board sitting at the 
Philadelphia, Pennsylvania RO (i.e., Travel Board hearing).  

In a July 2000 decision, the Board denied the claim for the 
service connection for the cause of the veteran's death.  In 
October 2000, the Board vacated the July 2000 Board decision 
for due process reasons (since additional evidence had been 
submitted to the RO and was not in the claims file at the 
time of the July 2000 Board decision).  The Board then 
requested a medical opinion from the Veterans Health 
Administration (VHA), and such opinion was provided in March 
2001.  A copy of the medical opinion was provided to the 
appellant's representative who submitted additional written 
argument in April 2001.


FINDINGS OF FACT

1.  During his lifetime, the veteran had no established 
service-connected conditions.  

2.  The veteran died many years after service from 
complications of resection for colon cancer; the colon cancer 
(the underlying cause of death) began many years after 
service and was not caused by any incident of service.

3.  Cirrhosis of the liver was a contributory cause of death; 
liver cirrhosis began many years after service and was not 
caused by any injury or disease in service including malaria.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1943 to January 
1946, and from January 1948 to June 1966.  During his 
lifetime, he had no established service-connected conditions.  

At a March 1943 physical examination for induction, the 
veteran was 18 years old (born September 1924), was reported 
to be 67" tall, weighed 217 lbs, and was noted to have a 
heavy frame; listed as a defect was that he was 77 lbs over 
standard weight for his height.  Service medical records 
shows he complained of chills in February 1948, and a smear 
for parasites was negative.  A blood smear for possible 
malaria was taken in July 1949.  In September 1949, he 
underwent medical observation for possible recurrent malaria.  
He gave a history of malaria in 1945 with three attacks since 
that time.  Current physical findings were normal, and a 
blood smear for malaria was negative.  On periodic 
examination in January 1951, he was listed as 69 1/2 inches 
tall and weighed 245 lbs; no pertinent abnormalities were 
noted.  Another January 1951 medical record notes that he 
weighed 262 lbs and that on routine physical examination he 
was noted to have glycosuria; a repeat test for sugar was 
negative, and a weight reduction diet was recommended.  In 
July 1952, he reported chills and was medically observed for 
possible recurrent malaria.  A malaria blood smear was 
negative.  A September 1952 medical consultation request 
shows that he gave a history of malaria during his tour of 
duty in New Guinea.  He related that since that time he had 
episodes of chills followed by mild rigors and loss of 
consciousness.  Just prior to his current visit, he 
reportedly had sudden onset of dizziness, followed by chills 
and syncope, but when seen at the clinic there were no 
abnormal pathological findings, including no evidence of 
hepatomegaly or splenomegaly.  Thus, a medical consultation 
was requested.  A September 1952 neuropsychiatry consultation 
report reveals that the veteran handled stress poorly and 
manifested a hyperventilation syndrome causing syncope.  The 
diagnosis was passive aggressive reaction manifested by 
syncope due to hyperventilation syndrome.  On a number of 
periodic examinations, no malaria, jaundice, or 
gastrointestinal problems were reported.  The veteran's 
weight fluctuated, he was often noted to be overweight, and 
at times he was put on a weight reduction program.  For 
example, he weighed 250 lbs in November 1956, and he was 
placed on a weight reduction plans in October 1957 and May 
1959 (on the latter occasion he weighed 271 lbs).  He weighed 
272 lbs in November 1959, 274 lbs in April 1962 (it was noted 
he was obese, was 73 lbs over maximum weight, and diet for 
weight reduction was recommended), 266 lbs in October 1962, 
and 274 lbs in October 1962.  He weighed 205 lbs in May 1964.  
Various heights were recorded, but generally the veteran was 
said to be 5' 9 1/2 " or 5' 10" tall.  On his April 1966 
retirement examination, the veteran was reported to be 5' 10" 
tall and weighed 224 lbs; clinical evaluation of the 
gastrointestinal system was normal.  The service medical 
records do not show colon cancer or chronic liver disease.  
The veteran retired from active service in June 1966.

Private hospital records show the veteran was seen for 
complaints of intermittent chest pain with a pressure feeling 
in the throat in January 1980.  Laboratory data showed mild 
elevation of SGOT; however, repeat studies were unremarkable.  
The diagnoses were acute coronary insufficiency with unstable 
angina, arteriosclerotic heart disease, and exogenous 
obesity.  In January 1981, he underwent coronary artery 
bypass surgery.

Private hospital records show the veteran was admitted in 
March 1993 with chief complaints of anemia, possible acute 
bleeding, coronary artery disease, and obesity.  It was noted 
that he had complaints of gradual weakness and tiredness.  
The impressions were severe anemia, possible gastrointestinal 
bleeding, and possible cirrhosis of the liver.  He underwent 
colonoscopy and biopsy and was found to have colon cancer.  
The final diagnoses were anemia due to blood loss, 
adenocarcinoma of the descending colon, esophagitis, acute 
and chronic gastritis, diverticulosis, possible left inguinal 
hernia, arteriosclerotic heart disease, and status post 
coronary bypass surgery.  

The veteran was readmitted to the hospital later in March 
1993.  It was noted that he had a biopsy-proven 
adenocarcinoma involving his mid-sigmoid colon, and resection 
was planned.  Examination noted that palpation of the liver 
revealed it to be extremely small and shrunken, rock hard and 
nodular, consistent with a cirrhotic pattern.  A sigmoid 
colon resection was performed and the postoperative diagnoses 
were sigmoid carcinoma and cirrhosis of the liver.  Later 
that month, he underwent an exploratory laparotomy with 
cholecystostomy, diverting colostomy, and oversew of 
anastomotic leak.  The principal diagnosis was colon cancer.  
The secondary diagnoses were hypertension, gout, coronary 
artery disease, parotitis, and obesity.  Complications were 
sepsis and multi-system organ failure.  He died in the 
hospital on April [redacted], 1993.  

The veteran's death certificate reveals that he died on April 
[redacted], 1993.  The immediate cause of death was listed as multi-
system organ failure (of about 3 days duration), due to or as 
a consequence of sepsis (of about two weeks duration), due to 
or as a consequence of an anastomotic leak (of about 2 weeks 
duration), due to or as a consequence of resection for colon 
cancer (of months duration).  The last listed condition 
(resection for colon cancer) was noted to be the underlying 
cause of death. 

An April 1993 autopsy report diagnosed moderately 
differentiated adenocarcinoma of the colon, micronodular 
cirrhosis with hepatomegaly, left lung broncho-pneumonia, and 
cardiomegaly. 

In a May 1993 statement, Gordon P. Buzby, M.D. indicated that 
the veteran died following surgery performed in March 1993.  
Dr. Buzby stated that the veteran had two major abdominal 
procedures and died primarily of liver failure.  The doctor 
opined that the veteran's liver failure was related to post-
necrotic cirrhosis, which was probably related to a previous 
episode of hepatitis.  He related that the veteran had an in-
service jaundice episode that resolved but which the doctor 
believed caused sufficient liver injury and eventually long-
standing cirrhosis.  Dr. Buzby noted that at the time of his 
abdominal operations, the veteran had an extremely hard and 
shrunken liver.  He indicated that in the postoperative 
period, the veteran's liver function deteriorated 
dramatically and that "this attributed very substantially to 
his eventual death."  

In November 1994, the appellant submitted copies from several 
medical texts that described the signs, symptoms, and 
treatment of malaria.  

In January 1995, the appellant submitted copies of letters 
written to her by the veteran during his service in 1952.  In 
the letters, the veteran related he was hospitalized and 
treated for attacks of malaria.  

At a January 1995 RO hearing, the appellant testified that 
the veteran had several attacks of malaria during active 
service.  She related that the veteran told her that he had 
hepatitis during service but she was unable to find such 
evidence in his service medical records.  She stated that 
following active duty, he had fevers and was periodically 
jaundiced but never sought medical treatment.  The appellant 
maintained that after surgery to remove a tumor in his colon, 
the veteran developed an infection.  She claimed that he was 
unable to fight the infection because of the damage to his 
liver.  

In June 1995, the appellant submitted copies of a medical 
text which refer to diseases of the liver.  The medical text 
describes the causes of and treatments for various types of 
malaria.  Another medical text reported statistical findings 
related to malarial jaundice.  

At an October 1996 RO hearing, the appellant again testified 
that the veteran told her that he had many malaria attacks 
during service.  She said that after discharge he continued 
to have intermittent recurrences of malaria attacks.  She 
indicated that the veteran was hospitalized for removal of a 
small polyp in his intestine in 1993.  She stated that he 
subsequently developed an infection and died from multi-organ 
failure.  She related that Dr. Buzby said that the veteran's 
liver was in terrible shape and that malaria, hepatitis, or 
jaundice may have damaged his liver.  

In an August 1997 medical opinion, a VA doctor noted 
historical records, and opined that the cause of the 
veteran's death did not appear to be related to malarial 
illness in service.  The doctor indicated that the veteran's 
death was multifactorial and related to overwhelming sepsis 
and its hemodynamic, hematologic, and metabolic consequences.  

During a May 2000 Travel Board hearing, the appellant 
reiterated her prior statements regarding the veteran having 
malaria during service and subsequent recurrences.  She 
indicated that multi-organ failure which was listed as the 
cause of death, included the veteran's liver dysfunction 
since the liver was a major organ.  The veteran's son 
testified that he witnessed the veteran have an episode of 
chills, sweats, and fever.

A June 2000 statement by Dr. Buzby is essentially the same as 
his May 1993 statement.  In the June 2000 statement, the 
doctor said that the veteran died following the March 1993 
surgery and that he had had two major abdominal procedures 
and died primarily of liver failure.  The doctor opined that 
the veteran's liver failure was related to post-necrotic 
cirrhosis which was probably related to a previous episode of 
hepatitis.  Dr. Buzby related that the veteran had a history 
of an in-service jaundice episode that resolved but which, 
Dr. Buzby believed, caused sufficient liver injury and 
eventually long-standing cirrhosis.  The doctor again said 
that in the postoperative period (following abdominal 
surgery) the veteran's liver function deteriorated 
dramatically and "this attributed substantially to his 
eventual death."

In February 2001 the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  The letter to the 
VHA asked the following 3 questions:

1.  Does the record indicate that the 
veteran had an episode of jaundice in 
service?

2.  Did the veteran's history of possible 
malaria in service lead to cirrhosis of 
the liver first diagnosed in 1993?

3.  Did the veteran's cirrhosis of the 
liver contribute substantially or 
materially to his death?

In response to the above questions, in March 2001 the acting 
Chief of Staff from the VA Nebraska/Western Iowa Health Care 
System submitted medical opinions from a VA staff 
gastroenterologist and a VA staff liver transplant physician.  

In his March 2001 opinion, the VA staff gastroenterologist 
responded to the 3 questions thus:

1.  There is no documented evidence that 
the veteran had an episode of jaundice in 
the service, but the history of malaria, 
or dengue fever for that matter, is a 
moot point in this discussion. (see 
discussion below)  

Indeed, at the physical examinations 
performed in January 1951, November 1952, 
October 1962, and January 1964 a negative 
response was reported to be given to the 
question, "Have you ever had an episode 
of jaundice"?  In the record of these 
physical examinations there is no mention 
of a past history of malaria or any other 
infectious illness.  

An episode of jaundice or scleral icterus 
(yellow eyes) related to malaria is 
typically secondary to hemolysis 
(breakdown of red blood cells) and not 
liver disease.  

2.  Malaria is not associated with 
chronic hepatitis and the development of 
cirrhosis of the liver.  Therefore, the 
history of possible malaria in this 
veteran would not result in the diagnosis 
of cirrhotic liver disease in 1993.

3.  The statements of the veteran's 
surgeon, Gordon P. Buzby, the results of 
the autopsy, and the discharge summary 
all point to complications of cirrhosis 
and a substantial contribution to the 
patient's death.  However, without a 
complete medical record of that 
hospitalization, the actual involvement 
of liver failure in complicating the 
post-operative course is difficult to 
discern.  Thus, my review of the medical 
record leads me to believe that the role 
of cirrhosis in his death was 
significant.  

The VA staff gastoenterologist offered additional comments as 
to the relationship of the veteran's service and his death.  
He stated:

I am concerned that the Review Board and 
the patient's family have become 
inappropriately focused on the possible 
relationship of malaria to cirrhosis.  It 
is my opinion that Dr. Buzby was correct 
to assume that the patient's cirrhosis 
was the result of long-standing liver 
injury, but it was incorrect to suggest 
to the patient's wife that malaria could 
be the responsible cause.  The suggestion 
that his liver disease probably existed 
during some portion of his 20 plus years 
of service, however, is correct.  

First of all, the lack of a documented 
episode of jaundice in service would be 
typical of veteran patients who develop 
chronic liver disease while in the 
service, regardless of the cause.  For 
example, patients that develop chronic 
hepatitis B or chronic hepatitis C rarely 
have a documented medical history of an 
initial episode of jaundice.  Most 
patients who develop cirrhosis as a 
result of a remote infection will be 
asymptomatic or mildly symptomatic until 
cirrhosis and its complications develop.  
Relying on a history of jaundice to 
establish a link from a past illness to 
the present presence of cirrhosis is not 
appropriate.  

Secondly, it is probable that although 
the patient's malaria did not result in 
his cirrhosis, that another cause of 
liver injury, suffered in the service, 
was indirectly or directly responsible 
for the development of his cirrhosis of 
the liver.  It is very possible for a 
patient to develop liver disease without 
having an infectious hepatitis.  

There is no evidence that this patient 
has hepatitis C, an affliction affecting 
8- 10% of the entire veteran population.  
Although, I can find no evidence of blood 
transfusions for his coronary artery 
bypass graft in 1981, if would be 
unlikely that hepatitis C from 
transfusions would have caused 
complications of cirrhosis within 12 
years.  A review of the record to check 
for laboratory testing for hepatitis C 
may be appropriate.

Patients that develop cirrhosis will 
usually have a slowly progressive liver 
injury with progression to cirrhosis 
occurring over twenty to forty years.  
During this patient's physical 
examination in 1943, he was nineteen 
years of age and listed as being 67" 
tall and weighing 217 lbs.  The patient's 
weight documented in the physical 
examinations over a twenty-year period 
show that his weight increased from 245 
lbs at age 27 to 305 lbs at age 40.  In 
fact, the presence of morbid obesity was 
almost certainly responsible for the 
finding of glucose in his urine 
(diabetes) in 1951.  His hyperglycemia 
and massive girth would have been 
associated with a significant risk for 
the development of fatty liver or non-
alcoholic steatohepatitis (NASH).  

Fatty accumulation in the liver is common 
and occurs in apparently normal 
individuals as well as in those who are 
obese or diabetic.  The recognition of 
NASH is difficult.  The presentation of 
obesity, diabetes, hepatomegaly and mild 
abnormality of liver enzymes maybe subtle 
and missed by medical examiners.  Indeed, 
medical recognition of the potential 
serious complications of NASH has 
occurred only since the 1980s.  The 
understanding of the potential natural 
history of NASH to include cirrhosis in a 
small but significant percentage of 
individuals has been more recent.  
Therapy of obesity with diet and 
correction of hyperglycemia is important, 
but there is no guarantee that weight 
loss and therapy of diabetes will prevent 
cirrhosis.  

Without a history of chronic hepatitis C, 
a lack of history of alcohol use or 
abuse, a lack of history of intravenous 
drug use, and no family history of liver 
disease, I think that most likely the 
patient's obesity and resulting NASH are 
responsible for the development of 
cryptogenic cirrhosis of the liver.  
Thus, the obesity that accompanied his 
entire service and was documented at 
every examination is the most probable 
cause of his cirrhotic liver disease.  

In conclusion, if the Board feels (and I 
believe it must) that cirrhosis 
contributed to the patient's death, then 
with my opinion that the chronic liver 
injury (from NASH) existed during 
service, a benefit claim may be 
justified.  

Later in March 2001, the VA staff liver transplant physician 
responded thus to the questions presented by the Board:

1.  It was indicated that the claimant 
had an episode of jaundice in the service 
which was attributed to malaria and had 
recurrent bouts by history of chills 
thought to be malaria after returning 
from overseas.  No records were available 
to me to confirm that he was jaundiced in 
the service.  

2.  There is no evidence that malaria 
contracted during the service would lead 
to cirrhosis of the liver. The cirrhosis 
was first diagnosed in 1993.  It is clear 
that malaria can lead to jaundice, 
particularly when there is a substantial 
hemolytic component.   However this does 
not lead to structural damage resembling 
cirrhosis.  

3.  From reviewing the records available 
to me that relate to his hospitalization 
at the University of Pennsylvania, I 
would agree that his cirrhosis of the 
liver did contribute to his death 
following surgery for carcinoma of the 
colon.  

4.  I do not believe the cause of death 
was related to the malarial illness that 
he had in the service.

The VHA opinion was provided to the veteran's representative 
who responded with additional written argument in April 2001.

II.  Analysis

The appellant claims service connection for the cause of the 
veteran's death.  The file shows the evidence has been 
properly developed, including obtaining a VHA opinion, and 
the notice and duty to assist provisions of the law have been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including cirrhosis of the liver and malignant 
tumors, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The veteran served on active duty from 1943 to 1946 and from 
1948 to 1966.  During his lifetime, he had no established 
service-connected conditions.  He died in 1993, many years 
after his active duty.  

The veteran's 1993 death certificate and terminal records 
show that the underlying cause of death was colon cancer and 
complications of resection for the cancer.  The cancer was 
first detected in 1993, and an anastomotic leak from surgery 
led to sepsis and multi-system organ failure.  Colon cancer 
was not shown in service or for years later, and there is no 
medical evidence linking it to any incident of service.  The 
primary cause of death, colon cancer, was non-service-
connected.  

The appellant contends that the veteran had cirrhosis of the 
liver which was a contributory cause of death, and that the 
liver disease began in service as the result of malaria and 
jaundice in service.  The appellant's own statements are not 
cognizable evidence, since she is a layman and lacks 
competence to give a medical opinion on such matters.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
copies of medical texts submitted during the course of this 
claim, which describe diseases of the liver and malaria, are 
not persuasive as they are speculative and general in nature 
and do not specifically relate the veteran's in-service 
malaria to his death.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Tirpak v. 
Derwinski, 2 Vet. App.  609 (1992).  

Service medical records from the veteran's active duty show 
treatment for possible malaria, but the service records, 
including the retirement examination in 1966, show no chronic 
liver disease including cirrhosis.  Cirrhosis of the liver is 
first shown many years after service, shortly before the 
veteran's death in 1993. 

In 1993 and 2000 statements, Dr. Buzby opined that the 
veteran died primarily of liver failure that was related to 
post-necrotic cirrhosis.  He opined that such was related to 
an in-service episode of jaundice which resolved but caused 
liver injury and eventually cirrhosis.  Dr. Buzby stated that 
in the postoperative period following surgery for colon 
cancer in 1993, the veteran's liver function deteriorated 
dramatically and such contributed substantially to his death.  

However, the veteran's service medical records fail to show 
jaundice, only show questionable malaria, and show no chronic 
residuals of any malaria.  In 1997 a VA doctor reviewed 
historical records and opined that there is no supporting 
evidence that the veteran's death was related to malaria 
during service.  Following review of the file, VHA medical 
opinions in 2001, by a gastroenterologist and by a liver 
transplant specialist, agree that cirrhosis contributed to 
the veteran's death, but these doctors indicate that malaria 
was not the cause of the veteran's liver disease.  The Board 
finds the VA doctors' opinions to be more persuasive than Dr. 
Buzby's statements, given that the VA opinions were based on 
a review of historical records and provide more detailed 
rationale for the conclusions.  

The VA gastroenterologist who supplied a medical opinion in 
2001 also proffered an unsolicited opinion that the veteran 
was obese throughout service and could have then had an 
obesity-related liver condition (NASH) which contributed to 
his death years later.  This, however, is only a speculative 
opinion, as there is no medical evidence of any chronic liver 
disease during the time of active duty or for many years 
after service, just before the veteran died.  The veteran's 
exogenous obesity may not be service connected, in part 
because it is not a chronic disability due to a disease or 
injury in service.  Even if obesity might otherwise be 
considered for service connection, it would not be service 
connected in the present case as it pre-existed service 
(noted on the induction examination) and was not aggravated 
by service (the veteran's weight fluctuated in service, and 
at his retirement examination, although much older, he 
weighed only several more pounds than when he was inducted as 
a young man).  As the veteran's obesity may not be service-
connected, liver disease many years after service may not be 
considered under a theory that it is secondary to obesity 
(see 38 C.F.R. § 3.310).

The weight of the credible evidence demonstrates that the 
primary cause of death (colon cancer) began many years after 
service and was not caused by any incident of service.  The 
reported contributory cause of death (liver disease) began 
many years after service and was not caused by any incident 
of service including malaria.  The primary and contributory 
causes of death are non-service-connected, and the 
requirements of service connection for the cause of the 
veteran's death have not been met.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

